
	
		II
		110th CONGRESS
		2d Session
		H. R. 7017
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 30
			 (legislative day, September 17), 2008
			Received
		
		AN ACT
		To amend Public Law 100–573 to extend the
		  authorization of the Delaware Water Gap National Recreation Area Citizen
		  Advisory Commission.
	
	
		1.Extended Authorization of
			 Delaware Water Gap National Recreation Area Citizen Advisory
			 CommissionSection 5 of Public
			 Law 100–573 (16 U.S.C. 460o note) is amended to read as follows:
			
				5.Termination of
				CommissionThe Commission
				shall terminate on the date that is 21 years after the date of the enactment of
				this
				Act.
				.
		
	
		
			Passed the House of
			 Representatives September 29, 2008.
			Lorraine C. Miller,
			Clerk.
		
	
